    Case 3:15-cv-02076-MEM-JFS Document 63 Filed 11/18/19 Page 1 of 17




              UNITED STATES DISTRICT COURT MIDDLE
                       DISTRICT OF PENNSYLVANIA
__________________________
                                  :
 ABDUL A. JALUDI,             :
                               :
                  Plaintiff, :       No. 3:15-cv-02076-MEM-JFS
                        :     (Judge Joseph F. Saporito, Jr.)
                  :     United States Magistrate Judge
           v.                   :
                                :
 CITIGROUP, et al.              :
                                :
                  Defendant. :
                               :

 PLAINTIFF”S BRIEF IN OPPOSITION TO DEFENDANTS MOTION
                              TO DISMISS




                                  Abdul A. Jaludi
                                  106 Maple Ct
                                  Milford, PA 18337
                                  Tel: 845-699-7873
                                  Plaintiff
Case 3:15-cv-02076-MEM-JFS Document 63 Filed 11/18/19 Page 2 of 17
       Case 3:15-cv-02076-MEM-JFS Document 63 Filed 11/18/19 Page 3 of 17




                              TABLE OF CONTENTS

INTRODUCTION ............................................................................................... 1

II. PLAINTIFF’S ALLEGATIONS .................................................................... 1

III. QUESTIONS PRESENTED .................................................................... ….2

    A. QUESTION ONE: Whether Citigroup’s admission that the claim was timely
       filed in their response to OSHA amounted to a waiver of the Statute of
       Limitations Affirmative Defense and if so should the Plaintiff be given leave
       to amend the complaint? .............................................. 4


        SUGGESTED ANSWER: YES

    B. QUESTION TWO: Whether Defendant waived the Statute of Limitations
       Affirmative Defense through their actions?...............................................8


        SUGGESTED ANSWER: YES

    C. QUESTION THREE Whether Plaintiff has sufficiently pled a claim for
       relief under SOX retaliation? ............................................................. …..11


        SUGGESTED ANSWER: YES

    D. QUESTION FOUR: Whether the Court should stay this case because this
       case is currently before OSHA? ............................................................... 13
       ANSWER: YES

IV. ARGUMENT .................................................................................................. 2

V. CONCLUSION ………………………………………………………………14




                                               iii
      Case 3:15-cv-02076-MEM-JFS Document 63 Filed 11/18/19 Page 4 of 17



       This case involves whistleblower claims under federal law against

Defendant Citigroup. The Plaintiff, Abdul A Jaludi, was a successful

Citigroup employee with a bright future in the company, until he called into

question certain practices that he felt were improper under internal policies and

protocols and were also a violation of law as well. After reporting these

concerns, Mr. Jaludi was marked for retaliation.

I.     INTRODUCTION

       Defendant Citigroup raises objections to Plaintiff's complaint on the

basis of being time barred under SOX 180-day statute of limitations four causes

of action, none of which are valid grounds for dismissing Plaintiff's claims.

Accordingly, Defendant's Motion should be denied and the parties should be

permitted to proceed to discovery.

II.    ALLEGATIONS

       Plaintiff’s whistleblower and wrongful termination claims are based

on sufficient allegations set forth in the Complaint. Rather than repeat that

narrative here, Plaintiff incorporates those allegations by reference and

attaches a copy of the Complaint as Exhibit A.
    Case 3:15-cv-02076-MEM-JFS Document 63 Filed 11/18/19 Page 5 of 17




III.QUESTIONS PRESENTED


  E. QUESTION ONE: Whether Citigroup’s admission that the claim was timely
     filed in their response to OSHA amounted to a waiver of the Statute of
     Limitations Affirmative Defense and if so should the Plaintiff be given leave
     to amend the complaint? .............................................. 4

      SUGGESTED ANSWER: YES

  F. QUESTION TWO: Whether Defendant waived the Statute of Limitations
     Affirmative Defense through their actions?

      SUGGESTED ANSWER: YES

  G. QUESTION THREE Whether Plaintiff has sufficiently pled a claim for
     relief under SOX retaliation? ............................................................. 5

      SUGGESTED ANSWER: YES

  H. QUESTION FOUR: Whether the Court should stay this case because this
     case is currently before OSHA? .................................................................. 5

      SUGGESTED ANSWER: YES

 IV. ARGUMENT

    STANDARD OF REVIEW

         On a motion to dismiss pursuant to Federal Rule of Civil Procedure

  12(b)(6), the Courts are required to accept all well-pleaded allegations in the

  complaint as true and to draw all reasonable inferences in favor of the non-

  moving party. The inquiry is not whether plaintiffs will ultimately prevail in

  a trial on the merits, but whether they should be afforded an opportunity to
  Case 3:15-cv-02076-MEM-JFS Document 63 Filed 11/18/19 Page 6 of 17



offer evidence in support of their claims. in re Rockefeller Ctr. Props., Inc.

Sec. Litig., 311 F.3d 198, 215-16 (3d Cir.2002) .

       A Rule 12(b)(6) motion will be granted only "if it appears to a

certainty that no relief could be granted under any set of facts which could

be proved." Evancho v. Fisher, 423 F.3d 347,351 (3d Cir. 2005).

Dismissal under Rule 12(b)(6) is proper “when the allegations in a

complaint, however true, could not raise a claim of entitlement to relief.”

Virnich v. Vorwald, 664 F.3d 206, 212 (7th Cir. 2011) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 554, 558 (2009)). The complaint must

contain allegations that state a claim to relief that is plausible on its face.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Twombly, 550 U.S. at 570.

   The idea behind statutes of limitations is mainly one of general

practicability and fairness. The offending party in any legal dispute knows

that he or she committed or may be accused of committing some wrong

against the other party. In such a case, the wronged party must decide

whether to bring a lawsuit in order to recover for his or her wrong. The law

will not tolerate a plaintiff who procrastinates, a plaintiff who delays for

effect or one who is negligent or forgetful.
  Case 3:15-cv-02076-MEM-JFS Document 63 Filed 11/18/19 Page 7 of 17



   Under Federal Rule of Civil Procedure 8, a complaint need not anticipate

or overcome affirmative defenses; thus, a complaint does not fail to state a

claim simply because it omits facts that would defeat a statute of limitations

defense. Schmidt v. Skolas, No. 13-3750, 13 (3d Cir. 2014)(quoting In re

Adams Golf, Inc. Sec. Litig., 381 F.3d 267, 277 (3d Cir. 2004) (citing Doe v.

GTE Corp., 347 F.3d 655, 657 (7th Cir. 2003) (“[L]itigants need not try to

plead around defenses”))

   Technically, the Federal Rules of Civil Procedure require a defendant to

plead an affirmative defense, like a statute of limitations defense, in the

answer, not in a motion to dismiss. See Robinson v. Johnson, 313 F.3d 128,

134-35 (3d Cir. 2002). Id . In this circuit, however, we permit a limitations

defense to be raised by a motion under Rule 12(b)(6) “only if ‘the time

alleged in the statement of a claim shows that the cause of action has not

been brought within the statute of limitations.’” Id. (quoting Hanna v. U.S.

Veterans’ Admin. Hosp., 514 F.2d 1092, 1094 (3d Cir. 1975)). However,

“‘[i]f the bar is not apparent on the face of the complaint, then it may not

afford the basis for a dismissal of the complaint under Rule 12(b)(6).’” Id.

(quoting Bethel v. Jendoco Constr. Corp., 570 F.2d 1168, 1174 (3d Cir.

1978)).
  Case 3:15-cv-02076-MEM-JFS Document 63 Filed 11/18/19 Page 8 of 17



“To decide a motion to dismiss, courts generally consider only the

allegations contained in the complaint, exhibits attached to the complaint

and matters of public record.” Pension Benefit Guar. Corp. v. White Consol.

Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993); see also Mayer v.

Belichick, 605 F.3d 223, 230 (3d Cir. 2010). “However, an exception to the

general rule is that a ‘document integral to or explicitly relied upon in the

complaint’ may be considered ‘without converting the motion to dismiss

into one for summary judgment.id (quoting In re 15 Burlington Coat

Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (quoting Shaw v.

Digital Equip. Corp., 82 F.3d 1194, 1220 (1st Cir. 1996), superseded on

other grounds by PSLRA, 15 U.S.C. § 78u-4(b)(2)). Matters of public record

of which the court can take judicial notice. Id(quoting City of Pittsburgh v.

W. Penn Power Co., 147 F.3d 256, 259 (3d Cir. 1998); see also Pension

Benefit Guar. Corp., 998 F.2d at 1197 (explaining that “public record[s]” in

this context are materials like decision letters of government agencies and

published reports of administrative bodies).

  A. DEFENDANT AFFIRMATIVELY ACKNOWLEDGED THE
     TIMELINESS OF PLAINTIFFS CLAIM IN THEIR
     RESPONSE TO OSHA.
     Case 3:15-cv-02076-MEM-JFS Document 63 Filed 11/18/19 Page 9 of 17



      Affirmative defense are subject to waiver. Defendant contends that this

complaint was not timely under the SOX Statute of Limitations from its original

filing yet defendant acknowledges that the OSHA complaint is timely in their

response to the OSHA complaint attached hereto as EX B

      The SOX statute of limitations provides that, before filing in federal court,

a plaintiff must submit a complaint with OSHA within 180 days of the alleged

unlawful practice. See 18 U.S.C. § 1514A(b)(2)(D). Defendant is incorrect in

their assertion that the claims are not timely filed.

      In deciding a motion to dismiss the court is courts generally consider only

the allegations contained in the complaint, exhibits attached to the complaint and

matters of public record.” Pension Benefit Guar. Corp. v. White Consol. Indus.,

Inc., 998 F.2d 1192, 1196 (3d Cir. 1993); see also Mayer v. Belichick, 605 F.3d

223, 230 (3d Cir. 2010).


      Mr. Jaludi in his OSHA complaint made the same allegations as in this

complaint and further added additional allegations of retaliation. This complaint

does not fail simply because the allegations contained in the OSHA complaint

are not contained herein. Since the OSHA complaint and Citigroups response

are part of the OSHA administrative process the documents are public record and

considered by the court in its decision.
    Case 3:15-cv-02076-MEM-JFS Document 63 Filed 11/18/19 Page 10 of 17



      The allegations contained in the OSHA complaint are timely as

affirmatively acknowledged by Citigroup in the response to the OSA complaint

and in the Motion to Dismiss “Plaintiff’s sole timely addition relates to an

alleged interaction with a headhunter on December 20, 2017.” Defendants

Motion to Dismiss Pg 4. “A complaint need not anticipate or overcome

affirmative defenses; thus, a complaint does not fail to state a claim simply

because it omits facts that would defeat a statute of limitations defense”. Schmidt

v. Skolas, No. 13-3750, 13 (3d Cir. 2014)(quoting In re Adams Golf, Inc. Sec.

Litig., 381 F.3d 267, 277 (3d Cir. 2004) (citing Doe v. GTE Corp., 347 F.3d 655,

657 (7th Cir. 2003) (“[L]itigants need not try to plead around defenses”))


“If a complaint is vulnerable to 12(b)(6) dismissal, a District Court must permit

a curative amendment, unless an amendment would be inequitable or futile.”

Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002) (citing Shane

v. Fauver, 213 F.3d 113, 116 (3d Cir. 2000)). Rule 15(a) of the Federal Rules of

Civil Procedure allows a party to amend its pleading once as a matter of course

within 21 days after serving it or within 21 days after service of a responsive

pleading. Fed.R.Civ.P. 15(a).


Defendants acknowledged the timelines of the complaint in their response to the

OSHA Complaint. EX. B
    Case 3:15-cv-02076-MEM-JFS Document 63 Filed 11/18/19 Page 11 of 17



      As Defendant admits that the OSHA complaint is timely and as they have

filed a response to the complaint it would be improper to dismiss this complaint

on Statute of Limitations grounds, wherein the Plaintiff can amend the complaint

to cure any deficiencies.


      B.       DEFENDANT INTELLIGENTLY WAIVED THE STATUTE
                 OF LIMITATIONS DEFENSE BY THEIR ACTIONS
      Affirmative defense are subject to waiver. Defendant contends that this

complaint was not timely under the SOX Statute of Limitations from its original

filing yet defendant never filed a motion to dismiss as untimely even though they

acknowledged that they were aware of the statute of limitations issue on 2/5/16.

Instead, Defendant proceeded to file a motion to compel arbitration on the merits

and further having the matter appealed to the 3rd circuit to adjudicate the issue of

Arbitration.


      In American law, a statute of limitations defense has been a classic

example of an affirmative defense left to the defendant to raise and prove and

subject to waiver, forfeiture, and tolling. See Fed. R. Civ. P. 8(c) (listing “statute

of limitations” as among the “affirmative defenses” that a defendant “shall set

forth affirmatively”); Day v. McDonough, 547 U.S. 198, 205 (2006) (“A statute

of limitations defense . . . is not ‘jurisdictional,’ hence courts are under no

obligation to raise the time bar sua sponte.”); Zipes v. Trans World Airlines, Inc.,
    Case 3:15-cv-02076-MEM-JFS Document 63 Filed 11/18/19 Page 12 of 17



455 U.S. 385, 393 (1982) (stating that, rather than being “a jurisdictional

prerequisite . . . a statute of limitations, is subject to waiver, estoppel, and

equitable tolling”). Accordingly, a statute of limitations may be voluntarily

waived by a defendant, forfeited by a defendant who fails to plead it in an

answer to a complaint, or tolled for the plaintiff for compelling equitable

reasons.


      The defendant has shown by their actions that they waived the Affirmative

Defense and intended to litigate the matter on the merits by filing to have the

case moved to Arbitration and further having the merits of whether Arbitration

applies to SOX claims brought before the Appeals court. It is only after the

Appeals court ruled in Plaintiffs favor that the defendant now raises the issue of

Statute of Limitations Affirmative Defense. The Defendant proceeded to litigate

this matter by motion to compel arbitration then again by pleading the case to the

Appeals court waiting courts resources and time.


      “Failure to exhaust administrative remedies is an affirmative defense that

must be pleaded”. See Ray v. Kertes, 285 F.3d 287, 295 (3d Cir. 2002). If not

raised in a timely manner, the defense is waived. See Charpentier v. Godsil,

937 F.2d 859, 863 (3d Cir.1991) (“Failure to raise an affirmative defense by

responsive pleading or by appropriate motion generally results in the waiver of
    Case 3:15-cv-02076-MEM-JFS Document 63 Filed 11/18/19 Page 13 of 17



that defense.”). To conserve judicial resources and avoid prejudice to the

opposing party, a defendant must raise the defense early in the litigation. See

Sharp v. Johnson, 669 F.3d 144, 158 (3d Cir. 2012); Cetel v. Kirwan Fin. Grp.,

Inc., 460 F.3d 494, 506 (3d Cir. 2006).

         Here although defendant is under no obligation to assert the defense early

in litigation, Sharp v. Johnson, 669 F.3d 144, 158 (3d Cir. 2012) (“Although it is

true that parties should generally assert affirmative defenses early in the

litigation, there is no firm rule. See Cetel, 460 F.3d at 506.”) Defendant has

wasted court resources by spending years litigating the arbitration matter to the

Appeals Court and by prejudicing the Plaintiff to other causes of action that

could have been raised rather than expending resources litigating the arbitration

issue.


         The decision not to file a statute of limitations affirmative defense before

spending years to litigate the matter to enforce an employment agreement

shows an intelligent waiver of the affirmative defense and a desire to litigate

the matter on the merits and a dismissal would frustrate the frustrate the goals

of avoiding prejudice and conserving judicial resources.
    Case 3:15-cv-02076-MEM-JFS Document 63 Filed 11/18/19 Page 14 of 17



      Plaintiff’s complaint should not be dismissed as the defendant through

their actions has showed that they intelligently waived the statute of limitations

affirmative defense.

    C.    PLAINTIFF HAS PLED A CLAIM SHOWING PROTECTED
          ACTIVITY AND ADVERSE ACTION UPON WHICH
          RELIEF CAN BE GRANTED
      In order to make out a prima facie case for a whistleblower claim
under section 806 of the Sarbanes-Oxley Act, 18 U.S.C. § 1514A, a plaintiff
must allege that:

       (i) The employee engaged in a protected activity or conduct; (ii)
       The named person knew or suspected, actually or constructively,
       that the employee engaged in the protected activity; (iii) The
       employee suffered an unfavorable personnel action; and (iv) The
       circumstances were sufficient to raise the inference that the
       protected activity was a contributing factor in the unfavorable
       action.
29 C.F.R. 1980.104(b)(1). Mr. Jaludi has made out a prima facie case against

the Defendant.

       Mr. Jaludi engaged in protected activity. To engage in protected activity,

all Mr. Jaludi must allege is that he reasonably believed that the reported

conduct violated SEC laws.

      An employee’s reasonable belief must be analyzed under a
      subjective and an objective standard.       Id. As such,
      “[t]he objective reasonableness of a belief is evaluated based
      on the knowledge available to a reasonable person in the same
      factual circumstances with the same training and experience as
      the aggrieved employee.” Id.
      According to the complaint Mr. Jaludi worked for approximately twenty

four years rising from an entry level position of tape operator to Senior Vice
    Case 3:15-cv-02076-MEM-JFS Document 63 Filed 11/18/19 Page 15 of 17



President. (Complaint ¶ 8) Mr. Jaludi’s responsibilities included maintaining

computer systems and Enterprise Systems Management. One of his functions

was to ensure that problems were properly resolved and documented into the

computer problem management system (EMS). In his capacity as head of the

Enterprise System Management he noticed that the EMS tickets were being

misclassified from a high priority ticket, which involves large dollar amounts to

lower priority tickets. He also noticed that some EMS tickets were being

deleted from the system and that these tickets affected very large dollar

amounts that prevented deposits from being posted to customer accounts within

regulatory requirements. (Complaint ¶ 10- 11)

      Mr. Jaludi was in a protected activity. Defendant Citigroup assigned Mr.

Jaludi to work for on Enterprise System Management and his duties included the

responsibility for the EMS ticketing system. Mr Jaludi reported the discrepancies

regarding the deleted, changed and not reported tickets to his management. Mr.

Jaludi continued to report the discrepancies as they continued to occur.

(Complaint ¶ 12-15)

      Mr. Jaludi was told to keep his mouth shut and was subsequently demoted

one level. Mr. Jaludi again voiced his concern about what had happened and

again he was demoted to a final entry level position to a job in which he had no
    Case 3:15-cv-02076-MEM-JFS Document 63 Filed 11/18/19 Page 16 of 17



knowledge of and was told to learn it. (Complaint ¶ 19-21) These actions clearly

show that Mr. Jaludi suffered an unfavorable adverse to protected activity.

      SOX protects employees from being discharged, demoted, suspended,

threatened, harassed, or discriminated against in any other manner. See, 18

U.S.C. §1514A(a). Mr. Jaludi has alleged sufficient facts that he was singled out

and punished for his protected activity. Here Mr. Jaludis circumstances need

only show by a preponderance of the evidence that his protected action was a

contributing factor in the unfavorable personnel action.

      Mr. Jaludi has sufficiently shown that an adverse action resulted from his

protected activity and his SOX claim should proceed.

   D. THE CASE SHOULD BE STAYED PENDING A DECISION BY
     OSHA OR BY ALLOWING PLAINTIFF TO DISMISS THE
     OSHA COMPLAINT AND PROCEED IN FEDERAL COURT

      The Sarbanes-Oxley Act requires that, If the Department of Labor has not

issued a final decision within 180 days of the filing of the complaint and the

delay is not a result of the complainant’s bad faith, the complainant may file an

action for de novo review in federal district court. 18 U.S.C. § 1514A(b)(1)(B).


      Plaintiff has a complaint pending before OSHA. The OSHA complaint

was filed on February 23, 2018 and states facts that are not a part of this

complaint. Mr. Jaludi is prepared to remove the OSHA complaint to this federal

court and dismiss his OSHA complaint.
     Case 3:15-cv-02076-MEM-JFS Document 63 Filed 11/18/19 Page 17 of 17



      The Defendant has argued that the case is untimely due to the filing of the

OSHA complaint but acknowledged that the additional allegations in the OSHA

complaint are timely. Thus it becomes unclear whether there timeliness

acknowledgement to the additional allegations in the OSHA complaint and Mr.

Jaludi’s argument to the intelligent waiver render this motion moot as the case is

timely or if the Defendant is arguing both that the case is both timely and

untimely. Mr Jaludi is prepared to have the case moved to Federal Court


V.    CONCLUSION:

      For the above reasons, Plaintiff respectfully requests that this Court deny

Defendants’ Motion to Dismiss as to all claims. In the alternative, Plaintiff

respectfully requests leave to amend the Complaint and have the court case

stayed.


                                       Respectfully submitted,

                                       /s/ Abdul A. Jaludi
                                       Abdul A. Jaludi
                                       106 Maple Ct
                                       Milford, PA 18337
                                       Tel: 845-699-7873
                                       Plaintiff
